DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  those related to the using a membrane as defined in claim 1 in a membrane distillation process.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-24 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the recitation of a “use” for a material or substance without any corresponding positive method steps results in an improper claim of a method/process.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al (US 2007/0256969) and Miyauchi et al (Nanotechnology, 2006) in combination.
The instant claims are drawn to a composite membrane comprising a nano-porous super-hydrophobic active layer, and a micro-porous hydrophobic support layer, wherein the nano-porous layer is provided/coated in the micro-porous hydrophobic support layer.
Ding et al teach composite perfluorohydrocarbon membranes having an average pore size below 1 micron, comprising a perfluorohydrocarbon layer chemically grafted to a surface of a porous polymeric substrate (0024).  The porous polymeric substrate has an average pore size below 1 micron, preferably below 0.1 micron (0027).  The porous substrates include those made from polyimides, polyethylene, polypropylene; the most preferred porous substrates that provide for preparation of super-hydrophobic membranes with nanometer sized pores are formed from poly (arylether ketones), PAEK (0029).  The perfluorohydrocarbon preferably forms an ultra-thin surface layer that can be several hundred angstroms thick or less (0047).  The porous PAEK substrates may be formed from poly (ether ether ketone), PEEK blends, having pore diameters below 20 nanometers (0090).  The coating layers on the porous substrate are preferably 0.5 microns thick, and most preferably 500 Angstroms (0.05 microns) thick or less (0104).
Ding et al do not expressly teach the super-hydrophobic layer is the active layer of the membrane, or teach contact angles of the nano-porous super hydrophobic layer as recited in the instant claims; however, Miyauchi et al teach super-hydrophobic fibrous mats comprising polystyrene having both a micro-porous as nano-porous layer, wherein the nano-porous layer is the active layer and the micro-porous layer is for support. The microfibrous mats afford a stable super-hydrophobicity with water contact angles as high as 159.5° (abstract; p. 5154, p. 5155).
In view of the combined reference teachings, a person having ordinary skill in the art is taught that membranes having a nano-porous super-hydrophobic active layer and a micro-porous hydrophobic layer for support, wherein the water contact angle of the nano-porous super-hydrophobic active layer is over 159° allows for the production of stable composite membranes that may be used in membrane distillation processes.  As such, the instant claims are rendered obvious by the combined reference teachings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622